AGREEMENT AND PLAN OF MERGER This Agreement and Plan of Merger ("Agreement"), is made and entered into this 12thday of December 2008, by and among INTERNATIONAL TECHNOLOGY SYSTEMS, INC., a Nevada corporation ("ITSI"), IMMUNOTECH LABORATORIES, INC., a California corporation ("IMMUNOTECH”). ITSI, and IMMUNOTECH are hereinafter sometimes collectively referred to as the "Parties." RECITALS: A.ITSI desires to acquire all of the issued and outstanding capital stock of IMMUNOTECH, through a merger with and into ITSI (the "Merger"), with ITSI as the surviving corporation of the Merger. B.It is the intention of the parties hereto that: (i) the Merger shall qualify as a tax free reorganization under Section 368 of the Internal Revenue Code of 1986, as amended, and related sections thereunder; and the parties intend this Agreement to qualify as a "plan of reorganization" within the meaning of Treasury Regulation Sections 1.368-2(g) and 1.368-3(a), and (ii) the Merger shall qualify as a transaction in securities exempt from registration or qualification under the Securities Act of 1933, as amended, and under the applicable securities laws of each state or jurisdiction where the ITSI Security Holders reside. C.The board of directors of each of ITSI, and IMMUNOTECH and the ITSI Security Holders each deem it to be in the best interests of ITSI and IMMUNOTECH and their respective shareholders to consummate the Merger, as a result of which ITSI shall acquire all of the issued and outstanding capital stock of IMMUNOTECH. NOW, THEREFORE, in consideration of the mutual covenants, agreements, representations and warranties contained in this Agreement, the parties hereto agree as follows: CERTAIN DEFINITIONS As used in this Agreement, the following terms shall have the meanings set forth below: "Applicable Law" means any domestic or foreign law, statute, regulation, rule, policy, guideline or ordinance applicable to the businesses of the Parties, the Merger and/or the Parties. "Articles of Merger" shall mean the certificate of merger of ITSI with and into IMMUNOTECH pursuant to the NRS. "Business Day" shall mean any day, excluding Saturday or Sunday or any other day on which national banks located in California shall be closed for business. "Dollar" and "$" means lawful money of the United States of America. "ITSI Common Stock" shall mean the shares of common stock of ITSI, $.001 par value per share. page 1 of 19 "ITSI Fully~Diluted Common Stock" means, as at the time in question, the maximum number shares of ITSI Common Stock that are issued and outstanding, after giving effect to: (a) the issuance of all of the Merger Shares; and (b) the issuance of any other shares of ITSI Common Stock that are issuable upon conversion of any ITSI notes or shares of ITSI Preferred Stock, or upon the exercise of options, warrants or other rights to purchase shares of ITSI capital stock, but only to the extent that such securities are (i) outstanding as at the Effective Time of the Merger, or (ii) issued subsequent to the Effective Time of the Merger. "ITSI Preferred Stock" means the shares of preferred stock of ITSI, $.001 par value per share. "Effective Time" shall mean the date upon which the Merger of ITSI into IMMUNOTECH shall be consummated pursuant to the filing of the Articles of Merger with the Secretary of State of Nevada. "Exchange Act" means the Securities Exchange Act of 1934, as amended. "GAAP" means generally accepted accounting principles in the United States of America as promulgated by the American Institute of Certified Public Accountants and the Financiall Accounting Standards Board or any successor Institutes concerning the treatment of any accounting matter. "Investor Questionnaire" means those certain documents provided to ITSI by the IMMUNOTECH Security Holders establishing accredited investor status as defined in Rule 501 of Regulation D. "Knowledge" means the knowledge after reasonable inquiry. "Lien" means, with respect to any property or asset, any mortgage, lien, pledge, charge, security interest, encumbrance or other adverse claim of any kind in respect of such property or asset. "Material Adverse Effect" with respect to any entity or group of entities means any event, change or effect that has or would have a materially adverse effect on the financial condition, business or results of operations of such entity or group of entities, taken as a consolidated whole. "Merger Shares" shall mean that number of shares of ITSI Common Stock or Preferred Stock to be issued to the IMMUNOTECH Security Holders on the Closing Date and as at the Effective Time of the Merger. "NRS" means the Nevada Revised Statutes. "Person" means any individual, corporation, partnership, trust or unincorporated organization or a government or any agency or political subdivision thereof. page 2 of 19 "IMMUNOTECH Common Stock" shall mean the shares of common stock of IMMUNOTECH, $.001 par value per share. "IMMUNOTECH Fully-Diluted Common Stock" means the maximum number shares of IMMUNOTECH Common Stock that are issued and outstanding at the Effective Time of the Merger, plus all additional shares of IMMUNOTECH Common Stock that would be issuable at the Effective Time of the Merger upon the exercise of all outstanding options, warrants or other rights to purchase shares of IMMUNOTECH capital stock. "IMMUNOTECH Principal Executive Officer" shall mean the Chairman or anyone of the Board of Directors, the President and Chief Executive Officer, respectively, of IMMUNOTECH. "IMMUNOTECH Securities" means, as at the date in question, all of the issued and outstanding equity securities of IMMUNOTECH, consisting of the IMMUNOTECH Common Stock and (if applicable) any IMMUNOTECH Preferred Stock. "IMMUNOTECH Security Holders" means the collective reference to all of the record holders of the IMMUNOTECH Securities at the Effective Time of the Merger, including the IMMUNOTECH Principal Executive Officers. "Stock Purchase Agreement" means that certain agreement by and between ITSI and the IMMUNOTECH Security Holders providing for the acquisition by the ITSI Security Holders of the Immunotech Common Stock. "Surviving Entity" shall mean ITSI as the surviving entity in the Merger as provided in Section 1.1. "Tax" (and, with correlative meaning, "Taxes" and "Taxable") means: (i) any income, alternative or add-on minimum tax, gross receipts tax, sales tax, use tax, ad valorem tax, transfer tax, franchise tax, profits tax, license tax, withholding tax, payroll tax, employment tax, excise tax, severance tax, stamp tax, occupation tax, property tax, environmental or windfall profit tax, custom, duty or other tax, impost, levy, governmental fee or other like assessment or charge of any kind whatsoever together with any interest or any penalty, addition to tax or additional amount imposed with respect thereto by any governmental or Tax authority responsible for the imposition of any such tax (domestic or foreign), and (ii) any responsibility for the payment of any amounts of the type described in clause (i)above as a result of being a member of an affiliated, consolidated, combined or unitary group for any Taxable period, and (iii) any responsibility for the payment of any amounts of the type described in clauses (i) or (ii) above as a result of any express or implied obligation to indemnify any other person. "Tax Return" means any return, declaration,· form, claim for refund or information return or statement relating to Taxes, including any schedule or attachment thereto, and including any amendment thereof. page 3 of 19 THE MERGER SECTION 1. THE MERGER: EFFECTIVE TIME. 1.1 The Merger. At the Effective Time and subject to and upon the terms and conditions of this Agreement, Immunotech shall merge with and into ITSI in accordance with the provisions of the NRS, the separate corporate existence of Immunotech shall cease and ITSI shall continue as the Surviving Entity and change its name to IMMUNOTECH LABORATORIES, INC. The Effective Time of the Merger shall occur upon the filing of the Articles of Merger executed in accordance with the applicable provisions of the NRS with the Secretary of State of Nevada, or at such later time as may be agreed to by ITSI and IMMUNOTECH and specified in the Certificate of Merger subject to the satisfaction or waiver of each of the conditions set forth in Section 4. The date on which the Effective Time occurs is referred to as the "Effective Date." Provided that this Agreement has not been terminated, the Parties will cause the Articles of Merger to be filed on the Closing Date, as hereafter defined in Section 1.3. (a)Upon the terms and subject to the conditions set forth in this Agreement and in accordance with the NRS, at the Effective Time, all IMMUNOTECH Securities shall be converted into the right to receive the Merger Shares existing and to be issued by ITSI. (b)Exchange Agent. The Law Offices of Joseph L. Pittera, shall act as the exchange agent (the "Exchange Agent") for the purpose of exchanging IMMUNOTECH Securities for the Merger Shares. At or within thirty (30) days after the Effective Date, ITSI shall deliver to the Exchange Agent certificates evidencing the Merger Shares. The Merger Shares issued at the Effective Time of the Merger shall be registered in the names of the IMMUNOTECH Security Holders. 1.2Conversion of Securities. (a)Conversion of IMMUNOTECH Securities. At the Effective Time, by virtue of the Merger and without any action on the part of ITSI, IMMUNOTECH or the holders of any of their respective securities: (i)Each one of the 100,000 shares of IMMUNOTECH Common Stock issued and outstanding immediately prior to the Effective Time shall be converted into, and represent the right to receive, ITSI Merger Shares (the "Conversion Ratio"), as more fully indicated in Schedule A attached hereto. (ii)All IMMUNOTECH Securities shall no longer be outstanding and shall automatically be canceled and retired and shall cease to exist, and each holder of a certificate representing any such IMMUNOTECH Securities shall cease to have any rights with respect thereto, except the right to receive the Merger Shares to be issued pursuant to this Section 1.2(a) (fractional shares may be issued rounded to the hundredth decimal point) upon the surrender of such certificate in accordance with Section 1.8, without interest. page 4 of 19 (iii)Each IMMUNOTECH Share that immediately prior to the Effective Time is held by IMMUNOTECH as a treasury share shall be cancelled and retired without payment of any consideration therefore and without any conversion thereof into a right to receive the Merger Shares. 1.3Closing. The closing of the Merger (the "Closing") will take place at the offices of Joseph L. Pittera Esq., counsel to Immunotech, at their office in Torrance, California, within one (1) Business Day following the satisfaction or waiver of the conditions precedent set forth in Section 4 or at such other date as ITSI, and IMMUNOTECH shall agree (the "Closing Date"), but in no event shall the Closing Date occur later than December 12,2008 1.4Effect Of The Merger. At the Effective Time, all the properties, rights, privileges, powers and franchises of IMMUNOTECH and ITSI shall vest in the Surviving Entity, and all debts, liabilities and duties of IMMUNOTECH and ITSI shall become the debts, liabilities and duties of the Surviving Entity. 1.5Certificate Of Incorporation and Bylaws; Directors And Officers. Prior to the Effective Time of the Merger: (a)The Certificate of Incorporation of ITSI are made a part hereof shall be the Certificate of Incorporation of ITSI following the Merger. The Bylaws of ITSI are made a part hereof shall be the Bylaws of ITSI following the Merger. (b)The initial board of directors of IMMUNOTECH subsequent to the Merger shall consist of those individuals whose names shall be provided to ITSI's and ITSI’s current board of directors prior to the Closing, and whom the current directors of ITSI and ITSI will appoint at the time when the current directors of ITSI will simultaneously resign. Such initial members of the board of directors shall serve until the earlier of their death, resignation or removal or until the next annual meeting of the stockholders of ITSI, when their respective successors are duly appointed and qualified. The officers of ITSI subsequent to the Merger shall be the current officers of IMMUNOTECH. 1.6Further Actions. (a)After closing and upon issuance of IMMUNOTECH (formerly ITSI) Common or Preferred Stock to Security Holders IMMUNOTECH shall also issue such shares as is registered in Schedule A. (b)If, at any time after the Effective Time, the Surviving Entity considers or is advised that any deeds, bills of sale, assignments, assurances or any other actions or things are necessary or desirable to vest, perfect or confirm (of record or otherwise) in the Surviving Entity its right, title or interest in, to or under any of the rights, properties, or assets of either IMMUNOTECH or ITSI, or otherwise to carry out the intent and purposes of this Agreement, the officers and directors of the Surviving Entity will be authorized to execute and deliver, in the name and on behalf of each of IMMUNOTECH and ITSI, all such deeds, bills of sale, assignments and assurances and to take and do, in the name and on behalf of each of IMMUNOTECH and ITSI, all such other actions and things as the Board of Directors of the Surviving Entity may determine to be necessary or desirable to vest, perfect or confirm any and all right, title and interest in, to and under such rights, properties or assets in the Surviving Entity or otherwise to carry out the intent and purposes of this Agreement. page 5 of 19 1.7Restrictions On Resale (a)The Merger Shares.
